F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         DEC 13 2002
                            FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


    J.W. EDWARD WORTHAM, JR.,
    Ph.D.; HAROLD L. BROOKS, M.D.,

                Plaintiffs-Appellants,

    v.                                                 No. 01-5206
                                                 (D.C. No. 00-CV-1054-C)
    DAVID L. BOREN, President of the                   (N.D. Okla.)
    University of Oklahoma; JOSEPH
    HARROZ, JR., General Counsel for
    the University of Oklahoma; JOSEPH
    FERRETTI, Senior Vice President and
    Provost of the University of Oklahoma
    Health Sciences Center; J. THOMAS
    MAY, Chairman of the Faculty
    Appeals Board,

                Defendants-Appellees.


                            ORDER AND JUDGMENT          *




Before KELLY , BALDOCK , and LUCERO , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Appellants challenge the district court’s grant of summary judgment to

appellees on claims of coercion and violation of procedural and substantive due

process, brought pursuant to 42 U.S.C. § 1983, in connection with their

resignation from tenured positions with the University of Oklahoma Health

Science Center.   1
                      The district court concluded that appellees were qualifiedly

immune and that appellants’ conduct in resigning and signing releases in

exchange for severance benefits was voluntary.

       We have jurisdiction over this appeal by virtue of 28 U.S.C. § 1291.

We review the district court’s     summary judgment ruling de novo, including its

qualified immunity ruling, applying the same standards as that court.         Simms v.

Okla. ex rel. Dep’t of Mental Health & Substance Abuse Servs.           , 165 F.3d 1321,

1326 (10th Cir. 1999);     Pallottino v. City of Rio Rancho   , 31 F.3d 1023, 1026

(10th Cir. 1994) (qualified immunity). After review of the parties’ briefs and

their accompanying appendices,      2
                                        we conclude that the district court’s ruling was

1
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
2
        Our review of appellants’ contentions on appeal was unaided by counsel’s
failure to 1) provide any citations to the record in support of the Statement of
Facts, see Fed. R. App. P. 28(a)(7); 2) provide reference to the record in support
of the legal arguments made, see United States v. Rodriguez-Aguirre , 108 F.3d
1228, 1237 n.8 (10th Cir. 1997); 3) include sufficient portions of the record to
support the arguments made, see Scott v. Hern , 216 F.3d 897, 912 (10th Cir.
                                                                        (continued...)

                                              -2-
correct. Accordingly, for substantially the same reasons set forth in the court’s

Order dated October 16, 2001, the judgment of the United States District Court

for the Northern District of Oklahoma is AFFIRMED.


                                                    Entered for the Court



                                                    Paul J. Kelly, Jr.
                                                    Circuit Judge




2
 (...continued)
2000); and 4) identify where each issue argued on appeal was raised and ruled on
below, see 10th Cir. R. 28.2(C)(2).

                                         -3-